Name: Commission Regulation (EC) No 2113/98 of 1 October 1998 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 2007/98
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 2. 10. 98L 267/28 COMMISSION REGULATION (EC) No 2113/98 of 1 October 1998 concerning tenders notified in response to the invitation to tender for the export of oats issued in Regulation (EC) No 2007/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501/ 95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2094/98 (4), Having regard to Commission Regulation (EC) No 2007/ 98 of 21 September 1998 on a special intervention measure for cereals in Finland and Sweden (5), and in particular Article 8 thereof, Whereas an invitation to tender for the refund for the export of oats produced in Finland and Sweden for export from Finland or Sweden to all third countries was opened pursuant to Regulation (EC) No 2007/98; Whereas Article 8 of Regulation (EC) No 2007/98 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to make no award; Whereas on the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501/95 a maximum refund should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 25 September to 1 October 1998 in response to the invita- tion to tender for the refund for the export of oats issued in Regulation (EC) No 2007/98. Article 2 This Regulation shall enter into force on 2 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30. 6. 1995, p. 7. (4) OJ L 266, 1. 10. 1998, p. 61. (5) OJ L 258, 22. 9. 1998, p. 13.